
	

114 S2545 IS: Veterans Choice Card Prompt Payment Act
U.S. Senate
2016-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2545
		IN THE SENATE OF THE UNITED STATES
		
			February 11, 2016
			Mrs. Shaheen introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To modify the requirements of the Department of Veterans Affairs for reimbursing health care
			 providers under section 101 of the Veterans Access, Choice, and
			 Accountability Act of 2014, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Veterans Choice Card Prompt Payment Act.
		2.Modification of prompt payment requirements for the Department of Veterans Affairs under the Choice
 ProgramSection 101(d)(2) of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note) is amended by adding at the end the following new subparagraph:
			
				(D)Prompt payment by Department
 (i)In generalThe receipt by the Secretary of a request for reimbursement for care or services furnished by an entity to an eligible veteran under this section is sufficient to require the Secretary to reimburse the entity for such care or services, even if such request for reimbursement does not include the medical records of the eligible veteran in connection with such care or services.
 (ii)Period for paymentFor purposes of chapter 39 of title 31, United States Code (commonly referred to as the Prompt Payment Act), the period during which the Secretary is required to reimburse an entity for care or services furnished under this section shall begin on the date on which the Secretary receives a request for reimbursement described in clause (i), even if such request does not include medical records.
 (iii)Rule of constructionNothing in this subparagraph may be construed to eliminate the requirement of an entity seeking reimbursement for care or services furnished under this section to submit medical records to the Secretary in connection with such care or services..
		
